DETAILED ACTION

Information Disclosure Statement
The IDS filed 10/06/2021 have been considered and entered.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For example:
In claim 1, the limitation of  'unsafe location' was not disclosed in the originally filed disclosure and there is no disclosure informative to indicate what is meant by the term or how it should be construed.

	In claim 19, the limitation of 'a Boolean result'  was not disclosed in the originally filed disclosure.

Claims 2-9, 11-18, and 21 are rejected on the basis of 112(b) because they depended from a claim rejected on 112(a).  

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For example:
	In claims 1, 10, and 19 the term 'content' is used as 'content associated with a respective user interrace 
element' and 'the content associated with the reduced subset of the multiple user interface elements'.  Antecedent basis is used to associate the latter instance of content to the first instance of content, but these do not appear to refer to the same content.
 
The last limitation of claims 1, 10, and 19 indicates the 'at least one user interface element' is displayed while the computing is device is in a safe location contemporaneously with the device being in an unsafe location.  Examiner suggests amending this language to make clear that the 'at least one user interface element'  is one that is displayed in both the safe and unsafe locations rather than displayed in a safe location while the device is in an unsafe location. 

Claims 16 and 17 are rejected because they are each a dependent claim that does not refer back to a specific parent claim.

Claim 16 is rejected because it is unclear which content the claimed the content found in claim 10
Claims 2-9, 11-18, and 21 are rejected on the basis of 112(b) because they depended from a claim rejected on 112(b).  
 

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-14 and 16-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over McCown et al (US 9092969 hereinafter McCown) in view of  Marshall et al (US 2013/0254401 hereinafter Marshall).

Claims 1-5 and 7-9 are rejected on the respective rejections of claims 10-14 and 16-18 below.

As to claim 6,   
McCown discloses wherein 
the displaying the reduced subset of the multiple user interface elements comprising:
cease displaying Fig 7A 701 Screen Locked
identifiers Fig 4 429 and 431
the multiple user interface elements
 C12 42-44 user selection options  
that are not in this is made apparent via Fig 7A showing only one element and not the 
entire list shown Fig 4 421
the reduced subset 
Fig 7A 701 Screen Locked (is a subset of Fig 4 421 LOCK SCREEN)
the multiple user interface elements
C12 42-44 user selection options  
As to claim 10,   
McCown discloses a computing device Fig 8 800 in view of  Fig 1 101a
comprising: 
a display screen; Fig 8 811
a storage device Fig 8 809
to store C13 54-56 saving in view of  Fig 4 435
reduced content visibility mode configuration data 
C13 54-56 saving configuration settings 
in view of  Fig 4 401












to operate C12 39 enable a security function
the computing device Fig 8 800 in view of  Fig 1 101a
in a reduced content visibility mode;  Fig 4 421 provides options for reduces visibility mode

and a processor system Fig 8 803
that implements
 C6 26-29 platform 103 may be directly integrated for execution by user device 101a
a content visibility control system   Fig 1 103 notification service platform
to:
unlock C10 48 enabling normal operation
the computing device Fig 8 800 in view of  Fig 1 101a
for a user; C2 10 the user
determine a current location of the computing device;  C5 7-8 determine current location
determine that the current location C5 7-8 determine current location
is one of 
a safe location C10 52 safe location
or an unsafe location C2 61-62 unknown location
for making user-selectable content C6 66 features of the device
visible C11 1-2 presentment of data to a GUI of device 101a 
in view of Fig 7A 701 screen locked
in further view of C10 48 enabling normal operation
on the display screen Fig 8 811
of the computing device; Fig 8 800 in view of  Fig 1 101a



operate C10 48 normal operation
in response to determining that C4 31-44 comes back with an acceptable proximity range
the current location C5 7-8 determine current location
is the safe location, C10 52 safe location
in full content visibility mode C10 48 normal operation in view of  Fig 4 and C12 38-47
in which the user-selectable content C6 66 features of the device
is displayed C12 38-47 presented
on the display screen Fig 8 811
of the computing device, Fig 8 800 in view of  Fig 1 101a

the user-selectable C12 42-44 user selection options are presented via interface
content C6 66 features of the device  
including  multiple user interface elements  
C12 42-44 user selection options 
that are each selectable 
C12 42-44 touch enabled display
in view of  C13 26 The user may select various function 421
to access content C17 64 application code  
[[associated with a respective user interface element]] and 

operate, C3 16 activating
in response to determining that the current location is the unsafe location, 
C2 61-62 unknown location  in view of C3 31 stolen
in the reduced content visibility mode 
Fig 4 421 provides options for reduces visibility mode
a reduced subset Fig 7A 701 Screen Locked (is a subset of Fig 4 421 LOCK SCREEN)
of the multiple user interface elements C12 42-44 user selection options  
is displayed C16 3 rendered to the display
on the display screen Fig 8 811 in view of  Fig 7A
of the computing device Fig 8 800 in view of  Fig 1 101a

and the content  Fig 7B
associated with the reduced subset 
Fig 7A 701 Screen Locked (is a subset of Fig 4 421 LOCK SCREEN)
of multiple user interface elements C12 42-44 user selection options 
is made accessible C16 5 the user must enter
to the user C16 5 the user must enter
 
the reduced subset Fig 7A 701 Screen Locked (is a subset of Fig 4 421 LOCK SCREEN)
including at least one user interface element  Fig 4 421 LOCK SCREEN
displayed in the full content visibility mode
C10 48 normal operation in view of  Fig 4 and C12 38-47

McCown does not disclose
multiple user interface elements  that are each selectable to access content  associated with a respective user interface element

Marshall teaches
multiple user interface elements  Fig 11 icons
that are each selectable [0030] selected resources
to access [0120] accessible
content  [0120] resources 165
associated with [0120] icon associated with 
a respective [0120] respective grouping of resources
user interface element [0120] icon

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of McCown and Marshall as elements known in the prior art combined to yield predictable results.  For example, McCown teaches  a portable display in Fig 4  not unlike Marshal's client device of Fig 1 120.  Both McCown and Marshall teach a plurality of selectable user interface elements (McCown Fig 4 421 and Marshall Fig 3)  McCown is silent with respect to a plurality of user interface elements that are each selectable to access content associated with a respective user interface element.  However, Marshall cures McCown's deficiency to arrive at the claimed invention.  see  Fig 3 and [0120] of Marshall.


As to claim 11,   
McCown discloses wherein 
to determine the current location of the computing device is to: 
receive location data  C5 4 -17 context information
identifying a geographic location C5 4 -17 location information
of the computing device; Fig 8 800 in view of  Fig 1 101a

and use the identified geographic location C5 4 -17 location information
as the current location C5 7-8 determine current location
of the computing device. Fig 8 800 in view of  Fig 1 101a 


As to claim 12,   
McCown discloses wherein 
to determine whether the current location is one of the safe or the unsafe location for making user-
selectable content visible on a display screen of the computing device is to: 
determine whether the computing device Fig 8 800 in view of  Fig 1 101a
has been within a threshold distance C8 12 threshold proximity
of the identified geographic location C5 4 -17 location information
before; C2 61-62 unknown location


and determine that the current location C5 7-8 determine current location
is the unsafe location 
C7 30-40 device deemed at risk when exceeding proximity threshold
in response to determining that the computing device Fig 8 800 in view of  Fig 1 101a
has not been within the threshold distance C8 12 threshold proximity
of the identified geographic location C5 4 -17 location information
before. C2 61-62 unknown location 

As to claim 13,   
McCown discloses wherein 
to determine that the current location is not a safe location in response to 
determining that the computing device has not been within the threshold distance of the identified geographic location before is to determine that the current location is the unsafe location only in response to 
a current time C13 49 delay response time
being within a particular time range C13 49 elapse of delay response time
in other words, the time range is time after the elapsed time


As to claim 14,   
McCown discloses wherein 
to determine whether the current location is one of the safe and unsafe location for making the user-selectable content visible on the  display screen of the computing device is to: 

determine whether the computing device is in  C9 TABLE 1
a public setting C9 TABLE 1 'visitor somewhere'
or a private setting; C9 TABLE 1 'home location'

determine that the current location C5 7-8 determine current location
is the safe location C9 TABLE 1 'best security case' in view of C10 52 safe location
in response to the computing device Fig 8 800 in view of  Fig 1 101a
being in a private setting; C9 TABLE 1 'home location'

and determine that the current location C5 7-8 determine current location
is the unsafe location C9 TABLE 1 'vigilant posture'  is not  C9 TABLE 1 'best security case'
in response to the computing device Fig 8 800 in view of  Fig 1 101a
being in the public setting. C9 TABLE 1 'visitor somewhere'


As to claim 16,   
McCown discloses wherein 
	 to operate in the reduced content visibility mode is to 
ignore user inputs to access the content of the multiple user interface elements that are not in the multiple interface elements.
	Fig 7A 701 Screen Locked
	see  Fig 4 421 selectable elements as compared to Fig 7A

As to claim 17,   
McCown discloses wherein 
to operate in the reduced content visibility mode is to 
not display alerts and notifications for applications that are not associated with the reduced subset of the multiple interface elements.
Fig 7A 701 Screen Locked which shows an absence of alerts
 

As to claim 18,   
McCown discloses wherein 
the content visibility control system Fig 1 103 notification service platform
is further to back up,  C10  32- 41 backup
in response to determining that the current location is not a safe location, 
not  C9 TABLE 1 'best security case'
to one or more servers C10  32- 41 server 
via cloud service  C9 53 cloud
new data received by the computing device. C10  32- 41 delta from last sync


Claim 19 is rejected on the basis previously presented in the rejection of claim 10.

Claim 20 is rejected on the basis previously presented in the rejection of claims 15-17.   

Claim 21 is rejected on the basis previously presented in the rejection of claim 1, the details of which can be found in the rejection of claim 10 which includes a mapping the claimed user interface elements disclosed by McCown in C12 42-44  including user selection setting controls as shown in Fig 4 e.g. Fig 4 421    


		
		

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431